DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miksa et al. (US 2012/0271540), herein “Miksa”, in view of Hiramoto et al. (US 2019/0156540, based on foreign priority to JP 2016-100325, filed 19 May 16), herein “Hiramoto”.
Regarding Claim 1 (Independent), Miksa discloses an information processing device (“a computer to perform any of the processes of the present invention”, Paragraph 74) comprising:
(“a computer program product which is a storage medium (media) having instructions stored thereon/in which can be used to program a computer”, Paragraph 74); and
processing circuitry (“FIG. 2 shows a navigation system 130 for vehicle navigation”, Paragraph 16) configured to:
acquire a movement route (“This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision…these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance…As long as the vehicles 104, 106 use the same standard relative coordinate system they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68) of a moving object (vehicle (402)),
identify a traveling direction of the moving object (“Some early vehicle navigation systems relied primarily on relative-position determination sensors, together with a "dead-reckoning" feature, to estimate the current location and heading of the vehicle”, Paragraph 4, “Adding various safety applications, such as collision avoidance, which may, in turn, depend on having accurate knowledge of the position and heading of the vehicle relative to other nearby moving and stationary objects, including other vehicles”, Paragraph 6, “Coupled with its heading estimate, each vehicle 104, 106 then can compute a more accurate relative position (within centimeters) with respect to sign A. This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision. In a system with communication means between the vehicles 104, 106, communication of a common map object identification and relative position and heading referenced from this common map object provides the accuracy necessary to allow for reliable detection of possible collisions with adequately small false alarms. All that is needed is a common map object identification scheme and a common local relative coordinate system…vehicle 104 can obtain a very accurate relative position and heading based on its relative sensor measurements from objects B and C. Similarly, vehicle 106 can obtain a very accurate relative position and heading from its measurements of object D and its heading estimate. Because B and C and D all have accurate relative positions to each other as stored in the map databases, these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance. As long as the vehicles 104, 106 use the same standard relative coordinate system they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “In step 240, the relevant object information, and the relative positions of those objects, (together with optional heading information), allows the vehicle navigation system to calculate an accurate relative position for the heading estimate, the vehicle can determine its accurate relative coordinates…At intervals between sensor-detected objects the vehicle can, in step 324, use its internal position update process to update its position and heading and update an estimate of the positional accuracies accordingly”, Paragraphs 25-26, “In the case of traditional map matching, such as used with dead-reckoning, the sensors on board the vehicle only estimate the vehicle position and heading”, Paragraph 28, “Current in-car and portable navigation systems are…capable of resolving their spatial position…to determine on which road the car is traveling, and in which direction”, Paragraph 61, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68, “Because the marker 400 features are distinguishable, the vehicle 402 can position itself to each to the features, immediately acquiring the correct heading…FIG. 17 illustrates a scenario in which there are two or more markers 400, 400' existing close enough to meet the error model. In such case, the vehicle 402 positions itself against those objects, receiving the correct position and heading on the lane”, Paragraphs 69-70),
acquire a map defining a target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in a coordinate space, the coordinate space having a direction along the identified traveling direction as one of coordinate axes (“The system further comprises a digital map or database that includes records for the reference axis (404), and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving. The system also allows new objects (408, 414) to be attributed using relative positioning, and thereby factored into the enhanced navigation features”, Abstract, “providing a digital map database configured to store the absolute geographic location and relative spatial location for a plurality of objects, at least two of which comprise a longitudinally extending roadway and a marker from reality disposed adjacent to the roadway. A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34), the movement route being arranged in the map (see Fig. 10’s dashed line from the vehicle moving over one lane to the left and then making a left turn when it is mostly through the intersection; “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be ),
approximate the movement route with a specified shape area, the specified shape area having a shape along the movement route and the coordinate axis in the coordinate space of the map (see Fig. 10’s dashed line showing the approximated movement route having a particular shape wherein portions of the shape are parallel with the reference axis (which in this case coincides with due North as per the compass showing North in the top right corner), but also see reference axis 404 coinciding with the road’s centerline and parallel to the vehicle’s direction of travel in Figs. 11-14 and 16-18; “A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68; also see discussion involving Hiromoto below), the specified shape area being a basic unit of collision determination (i.e. consider the specified shape area as a safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision; “support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17), and
control a power unit of the moving object (i.e. the automatic vehicle collision avoidance system, any subunits of said system, and/or the braking system) based on collision determination result information obtained by the collision determination (“information is used to…support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17),
wherein the processing circuitry is further configured to perform approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (see discussion involving Hiromoto below).
The specified shape area for each route area, based on Miksa, is generally being interpreted to be the safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision.  In other words, the shapes of the roads currently shown on the display are clearly more relevant to collision then more distant roads that are not currently shown on the display.  However, there may be alternative and/or additional “shape areas” of relevance to the user shown on the display that need to be determined and positioned/oriented by the processing circuitry for providing a useful display rendering.  For example, any road shown on the map that is a current and/or future road to be traveled on by the vehicle as it follows the planned route may be viewed as a road with a collision risk, whereas roads that are not to be traveled by the vehicle as it follows the planned route may see at least Fig. 2C, wherein each shape area is a respective text box for each character in a name relevant to the roads within the movement route that would be shown on the display to a user, and each text box is adjacent to a plurality of route points since they are each placed and oriented parallel along reference line K which is parallel to road line R, “the control part 20 obtains a reference line K (solid line) which is offset from the road line R by a certain offset distance Y in a direction perpendicular to the road line R. The offset distance Y may be set based on the size of characters representing a route name of the road, or may be set to the magnitude of a length that is one-half or more (a factor of 0.5 to 1.0, etc.) of the length in a longitudinal direction of the characters”, Paragraph 25, “Spacings (distances on the reference line K) between the text images T which are consecutively and temporarily arranged in a direction along the road line R remain at spacings D of FIG. 2B”, Paragraph 27), as is the claim limitation wherein the processing circuitry is further configured to perform approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (“When the difference between the directions of consecutive .  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Miksa so that additional “shape areas” may be approximated for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold, as taught by Hiromoto, so that the user of the display will always see the visual guidance relating to any collision-relevant portions of the route in the proper reading orientation and not covering up the relevant road segments themselves, regardless of the vehicle’s heading.  Note that this obviousness discussion is equally applicable to the remaining claims, particularly the other independent claims listed below, but will not be repeated for the sake of brevity.
Regarding Claim 17 (Independent), Miksa discloses (or as is the case, the combination of Miksa in view of Hiromoto teaches, as per the rejection of independent Claim 1 above) an information processing method (“a system and method for vehicle navigation and piloting using absolute and relative coordinates”, Paragraph 2) comprising:
acquiring a movement route (“This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision…these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance…As long as the vehicles 104, 106 use the same standard relative coordinate system they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68) of a moving object (vehicle (402));
identifying a traveling direction of the moving object (“Some early vehicle navigation systems relied primarily on relative-position determination sensors, together with a "dead-reckoning" feature, to estimate the current location and heading of the vehicle”, Paragraph 4, “Adding various safety applications, such as collision avoidance, which may, in turn, depend on having accurate knowledge of the position and heading of the vehicle relative to other nearby moving and stationary objects, including other vehicles”, Paragraph 6, “Coupled with its heading estimate, each vehicle 104, 106 then can compute a more accurate relative position (within centimeters) with respect to sign A. This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision. In a system with communication means between the vehicles 104, 106, communication of a common map object identification and relative position and heading referenced from this common map object provides the accuracy necessary to allow for reliable detection of possible collisions with adequately small false alarms. All that is needed is a common map object identification scheme and a common local relative coordinate system…vehicle 104 can obtain a very accurate relative position and heading based on its relative sensor measurements from objects B and C. Similarly, vehicle 106 can obtain a very accurate relative position and heading from its measurements of object D and its heading estimate. Because B and C and D all have accurate they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “In step 240, the relevant object information, and the relative positions of those objects, (together with optional heading information), allows the vehicle navigation system to calculate an accurate relative position for the vehicle within a relative coordinate space, or relative coordinate system”, Paragraph 21, “In step 316, using the relative measurements from the map database and if needed the navigation system's own DR or INS heading estimate, the vehicle can determine its accurate relative coordinates…At intervals between sensor-detected objects the vehicle can, in step 324, use its internal position update process to update its position and heading and update an estimate of the positional accuracies accordingly”, Paragraphs 25-26, “In the case of traditional map matching, such as used with dead-reckoning, the sensors on board the vehicle only estimate the vehicle position and heading”, Paragraph 28, “Current in-car and portable navigation systems are…capable of resolving their spatial position…to determine on which road the car is traveling, and in which direction”, Paragraph 61, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68, “Because the marker 400 features are distinguishable, the vehicle 402 can position itself to each to the features, immediately acquiring the correct heading…FIG. 17 illustrates a scenario in which there are two or more markers 400, 400' existing close enough to meet the error model. In such case, the receiving the correct position and heading on the lane”, Paragraphs 69-70),
acquiring a map defining a target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in a coordinate space, the coordinate space having a direction along the identified traveling direction as one of coordinate axes (“The system further comprises a digital map or database that includes records for at least some of the vehicle's surrounding objects (400). These records can include relative positional attributes with respect to a reference axis (404). As the vehicle (402) moves, sensors sense the presence of at least some of these objects (400), and measure the vehicle's relative position to those objects. This information is used to determine the vehicle's instantaneous lateral offset (428) relative to the reference axis (404), and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving. The system also allows new objects (408, 414) to be attributed using relative positioning, and thereby factored into the enhanced navigation features”, Abstract, “providing a digital map database configured to store the absolute geographic location and relative spatial location for a plurality of objects, at least two of which comprise a longitudinally extending roadway and a marker from reality disposed adjacent to the roadway. A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34), the movement route being arranged in the map (see Fig. 10’s dashed line from the vehicle moving over one lane to the left and then making a left turn when it is mostly through the intersection; “A navigation logic 160 includes…A focus generator 164…to The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17);
approximating the movement route with a specified shape area, the specified shape area having a shape along the movement route and the coordinate axis in the coordinate space of the map (see Fig. 10’s dashed line showing the approximated movement route having a particular shape wherein portions of the shape are parallel with the reference axis (which in this case coincides with due North as per the compass showing North in the top right corner), but also see reference axis 404 coinciding with the road’s centerline and parallel to the vehicle’s direction of travel in Figs. 11-14 and 16-18; “A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68; also see discussion involving Hiromoto as per the rejection of independent Claim 1, which is not being repeated for the sake of brevity), the specified shape area being a basic unit of collision determination (i.e. consider the specified shape area as a safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision; collision avoidance, or automatic assisted driving”, Abstract, “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17);
performing approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (see discussion involving Hiromoto as per the rejection of independent Claim 1, which is not being repeated for the sake of brevity); and
controlling a power unit of the moving object (i.e. the automatic vehicle collision avoidance system, any subunits of said system, and/or the braking system) based on collision determination result information obtained by the collision determination (“information is used to…support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17).
Regarding Claim 18 (Independent), Miksa discloses (or as is the case, the combination of Miksa in view of Hiromoto teaches, as per the rejection of independent Claim 1 above) a computer program product having a non-transitory computer-readable medium, including programmed instructions thereon which cause a computer to perform (“a computer program product which is a :
acquiring a movement route (“This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision…these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance…As long as the vehicles 104, 106 use the same standard relative coordinate system they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68) of a moving object (vehicle (402)),
identifying a traveling direction of the moving object (“Some early vehicle navigation systems relied primarily on relative-position determination sensors, together with a "dead-reckoning" feature, to estimate the current location and heading of the vehicle”, Paragraph 4, “Adding various safety applications, such as collision avoidance, which may, in turn, depend on having accurate knowledge of the position and heading of the vehicle relative to other nearby moving and stationary objects, including other vehicles”, Paragraph 6, “Coupled with its heading estimate, each vehicle 104, 106 then can compute a more accurate relative position (within centimeters) with respect to sign A. This information is then used, perhaps along with other information such as its to compute trajectories with sufficient accuracy to estimate a possible collision. In a system with communication means between the vehicles 104, 106, communication of a common map object identification and relative position and heading referenced from this common map object provides the accuracy necessary to allow for reliable detection of possible collisions with adequately small false alarms. All that is needed is a common map object identification scheme and a common local relative coordinate system…vehicle 104 can obtain a very accurate relative position and heading based on its relative sensor measurements from objects B and C. Similarly, vehicle 106 can obtain a very accurate relative position and heading from its measurements of object D and its heading estimate. Because B and C and D all have accurate relative positions to each other as stored in the map databases, these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance. As long as the vehicles 104, 106 use the same standard relative coordinate system they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “In step 240, the relevant object information, and the relative positions of those objects, (together with optional heading information), allows the vehicle navigation system to calculate an accurate relative position for the vehicle within a relative coordinate space, or relative coordinate system”, Paragraph 21, “In step 316, using the relative measurements from the map database and if needed the navigation system's own DR or INS heading estimate, the vehicle can determine its accurate relative coordinates…At intervals between sensor-detected objects the vehicle can, in step 324, use its internal position update process to update its position and heading and update an estimate of the positional accuracies accordingly”, Paragraphs 25-26, “In the case of estimate the vehicle position and heading”, Paragraph 28, “Current in-car and portable navigation systems are…capable of resolving their spatial position…to determine on which road the car is traveling, and in which direction”, Paragraph 61, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68, “Because the marker 400 features are distinguishable, the vehicle 402 can position itself to each to the features, immediately acquiring the correct heading…FIG. 17 illustrates a scenario in which there are two or more markers 400, 400' existing close enough to meet the error model. In such case, the vehicle 402 positions itself against those objects, receiving the correct position and heading on the lane”, Paragraphs 69-70);
acquiring a map defining a target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in a coordinate space, the coordinate space having a direction along the identified traveling direction as one of coordinate axes (“The system further comprises a digital map or database that includes records for at least some of the vehicle's surrounding objects (400). These records can include relative positional attributes with respect to a reference axis (404). As the vehicle (402) moves, sensors sense the presence of at least some of these objects (400), and measure the vehicle's relative position to those objects. This information is used to determine the vehicle's instantaneous lateral offset (428) relative to the reference axis (404), and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving. The system also allows new objects (408, 414) to be attributed using relative positioning, and thereby factored into the enhanced navigation , the movement route being arranged in the map (see Fig. 10’s dashed line from the vehicle moving over one lane to the left and then making a left turn when it is mostly through the intersection; “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17); and
approximating the movement route with a specified shape area, the specified shape area having a shape along the movement route and the coordinate axis in the coordinate space of the map (see Fig. 10’s dashed line showing the approximated movement route having a particular shape wherein portions of the shape are parallel with the reference axis (which in this case coincides with due North as per the compass showing North in the top right corner), but also see reference axis 404 coinciding with the road’s centerline and parallel to the vehicle’s direction of travel in Figs. 11-14 and 16-18; “A reference axis is associated , the specified shape area being a basic unit of collision determination (i.e. consider the specified shape area as a safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision; “support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17);
performing approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (see discussion involving Hiromoto as per the rejection of independent Claim 1, which is not being repeated for the sake of brevity); and
i.e. the automatic vehicle collision avoidance system, any subunits of said system, and/or the braking system) based on collision determination result information obtained by the collision determination (“information is used to…support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17).
Regarding Claim 19 (Independent), Miksa discloses (or as is the case, the combination of Miksa in view of Hiromoto teaches, as per the rejection of independent Claim 1 above) an information processing device (“a computer to perform any of the processes of the present invention”, Paragraph 74) comprising:
a memory (“a computer program product which is a storage medium (media) having instructions stored thereon/in which can be used to program a computer”, Paragraph 74); and
processing circuitry (“FIG. 2 shows a navigation system 130 for vehicle navigation”, Paragraph 16) configured to:
display, on a display unit, a display screen (“The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17) that defines a specified shape area approximating a movement route (“This information is then used, perhaps along with other information such as its velocity, to compute trajectories with sufficient accuracy to estimate a possible collision…these accurate relative positions can then be used by the vehicles for improved driving, route guidance, and collision avoidance…As long as the vehicles 104, 106 use the same they can communicate accurate position, heading and speed information to each other for calculating trajectories and possible collisions…vehicle 104 can then determine its position and heading accurately on this relative coordinate system; while vehicle 106 can do the same”, Paragraphs 13-15, “This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17, “one can use the assumption that the most probable long-term trajectory is parallel to the axis 404”, Paragraph 68; also see discussion involving Hiromoto as per the rejection of independent Claim 1, which is not being repeated for the sake of brevity) of a moving object (vehicle (402)) along a coordinate axis on a map defining a target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in a coordinate space, the coordinate space having a direction along an identified traveling direction of the moving object as one of coordinate axes (“The system further comprises a digital map or database that includes records for at least some of the vehicle's surrounding objects (400). These records can include relative positional attributes with respect to a reference axis (404). As the vehicle (402) moves, sensors sense the presence of at least some of these objects (400), and measure the vehicle's relative position to those objects. This information is used to determine the vehicle's instantaneous lateral offset (428) relative to the reference axis (404), and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving. The system also , the movement route being arranged in the map (see Fig. 10’s dashed line from the vehicle moving over one lane to the left and then making a left turn when it is mostly through the intersection; “A navigation logic 160 includes…A focus generator 164…to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map…The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings. The information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17), the specified shape area having a shape along the movement route and the coordinate axis in the coordinate space of the map (see Fig. 10’s dashed line showing the approximated movement route having a particular shape wherein portions of the shape are parallel with the reference axis (which in this case coincides with due North as per the compass showing North in the top right corner), but ), and
control a power unit of the moving object (i.e. the automatic vehicle collision avoidance system, any subunits of said system, and/or the braking system) based on collision determination result information obtained by the collision determination (“information is used to…support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract, “information can also be used for automatic vehicle feedback 182, such as brake control, and automatic vehicle collision avoidance”, Paragraph 17),
wherein the processing circuitry is further configured to perform approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (see discussion involving Hiromoto as per the rejection of independent Claim 1, which is not being repeated for the sake of brevity).
Regarding Claim 2, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the processing circuitry is further configured to: perform the collision determination (“support features such as enhanced driving directions, collision avoidance, or automatic assisted driving”, Abstract) in response to the target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in the specified shape area (i.e. the safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision).
Regarding Claim 4, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the processing circuitry is further configured to: rotate the map such that one of the coordinate axes of the coordinate space is the identified direction along the traveling direction (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34).
Regarding Claim 5, Miksa as modified by Hiromoto teaches the device according to Claim 4, and Miksa further discloses that the processing circuitry is further configured to: rotate the map such that one of the coordinate axes of the coordinate space becomes a direction along the identified traveling direction when the moving object travels in the route area in the movement route (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34).
Regarding Claim 6, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Hiromoto further teaches that the movement route is represented by a group of a plurality of route points arranged along the movement route (“the control part 20 renders a map to be displayed on the touch panel display, based on the map information 30a, and obtains the location and shape of a road included in the map. The location and shape of the road are the location and shape of a polyline that connects nodes and shape interpolation points which are indicated by the map information 30a. FIG. 2A shows an example of a map. In FIG. 2A, a road line R (broken line) representing the location and shape of a road is formed on the map. The road line R is a polyline that connects road points which are points obtained by plotting nodes and shape interpolation points on the map. The road line R may be an approximate curve that approximates the road points”, Paragraphs 23-24), the processing circuitry being further configured to: approximate the specified shape area having a pair of the route points adjacent in the movement route as both ends in the identified traveling direction (see at least Fig. 2C, wherein each shape area is a respective text box for each character in a name relevant to the roads within the movement route that would be shown on the display to a user, and each text box has ends that are adjacent to a pair of route points since they are each placed and oriented parallel along reference line K which is parallel to road line R, “the control part 20 obtains a reference line K (solid line) which is offset from the road line R by a certain offset distance Y in a direction perpendicular to the road line R. The offset distance Y may be set based on the size of characters representing a route name of the road, or may be set to the magnitude of a length that is one-half or more (a factor of 0.5 to 1.0, etc.) of the length in a longitudinal direction of the characters”, Paragraph 25, “Spacings (distances on the reference line K) between the text images T which are consecutively and temporarily arranged in a direction along the road line R remain at spacings D of FIG. 2B”, Paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device of Miksa with approximation of the specified shape area having a pair of the route points adjacent in the movement route as both ends in the identified traveling direction, as further taught by Hiromoto, in order to provide a logical location on the displayed map for visual guidance that may be of use to the user (such as road names) without visually blocking other useful information such as the shape of the relevant road itself, regardless of the orientation of the map (i.e. so that said visual guidance may be read easily and correct-side-up regardless of the map rotating as the vehicle turns).
Regarding Claim 7, Miksa as modified by Hiromoto teaches the device according to Claim 6, and Hiromoto further teaches that the processing circuitry is further configured to interpolate a new route point between the pair of route points when a distance between the pair of adjacent route points is equal (“map information 30a includes, for example, link data that identifies a link that connects two nodes, and node data representing the locations of the nodes, etc. The link corresponds to a road section in which the vehicle can travel, and the nodes correspond to intersections which are the end points in a length direction of the link. The node data includes information about the intersections corresponding to the nodes. The link data includes shape interpolation point data representing the location of a shape interpolation point which is set at the center in a width direction of the link, Paragraph 19, “the control part 20 renders a map to be displayed on the touch panel display, based on the map information 30a, and obtains the location and shape of a road included in the map. The location and shape of the road are the location and shape of a polyline that connects nodes and shape interpolation points which are indicated by the map information 30a. FIG. 2A shows an example of a map. In FIG. 2A, a road line R (broken line) representing the location and shape of a road is formed on the map. The road line R is a polyline that connects road points which are points obtained by plotting nodes and shape interpolation points on the map. The road line R may be an approximate curve that approximates the road points”, Paragraphs 23-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Miksa with the modification of the route’s waypoints to include additional interpolation points necessary to enable the accurate rendering of the route within a road network with only a finite amount of data, as is further taught by Hiromoto, in order to better represent one or more roads in the road network with polylines versus spaced apart waypoints, thus leading to a more accurate representation of the route for any user visually looking at their display.
Regarding Claims 8-9, Miksa as modified by Hiromoto teaches the device according to Claim 1, Hiromoto further teaches that the specified shape area has a rectangular shape (per Claim 8), and that the rectangular shape is represented by four sides parallel to the coordinate axes in the coordinate space (per Claim 9, dependent upon Claim 8) (see at least Fig. 2C, wherein each shape area .  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Miksa with the specified shape area having a rectangular shape represented by four sides parallel to the coordinate axes in the coordinate space, as further taught by Hiromoto, in order to provide a logical location on the displayed map for visual guidance that may be of use to the user (such as road names) without visually blocking other useful information such as the shape of the relevant road itself, regardless of the orientation of the map (i.e. so that said visual guidance may be read easily and correct-side-up regardless of the map rotating as the vehicle turns).
Regarding Claims 11-12, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that a size of the specified shape area (i.e. the size of the safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for is equal to or smaller than a size of (i.e. if for example the target on the map is a larger search area or region around the vehicle besides just the higher-risk-for-collision area then the specified shape area would smaller in size than the target on the map) the target on the map (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) (per Claim 11) or a length of a line segment in a crossing direction of the specified shape area (i.e. a width of a safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision, as cited to in the rejection of Claim 1 above) is equal to or smaller than a length of line segment in the crossing direction of the target, the crossing direction crossing a line segment in the identified traveling direction (i.e. again, if for example the target on the map is a wider search area or region around the vehicle besides just the higher-risk-for-collision area then then the specified shape area would be smaller in width than the target on the map, and thus the length of a line segment in a crossing direction will be smaller for the specified shape area than the target on the map) (per Claim 12).
Regarding Claim 13, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Hiromoto further teaches that a length in a direction along the identified traveling direction of the specified shape area that overlaps a curved area having a curvature equal to or larger than the predetermined threshold in the movement route is smaller than a length in a direction along the identified traveling direction of the specified shape area that does not overlap the curved area in the movement route (see for example Fig. 2C, wherein even for text boxes that are square, the length in a direction along the movement route for text boxes associated with ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Miksa so that a length in a direction along the traveling direction of the specified shape area that overlaps a curved area having a curvature equal to or larger than a threshold in the movement route is smaller than a length in a direction along the traveling direction of the specified shape area that does not overlap the curved area in the movement route, as further taught by Hiromoto, in order to enable visual guidance (such as text) to logically be placed along the movement route and remain easily readable even when that associated portion of the movement route has significant curvature.
Regarding Claim 14, Miksa as modified by Hiromoto teaches the device according to Claim 2, and Miksa further discloses that the processing circuitry is further configured to: determine presence or absence of the target (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.) in the specified shape area of components of the map (“In step 234, the system then uses its knowledge of the vehicle's current absolute position to access objects in the digital map (or map database) that are within an appropriate search area, based on the estimate of the absolute accuracy of the vehicle and the map. The search area can be centered on the estimated current position of the vehicle, or centered on an actual or estimated position of one of the objects, or on an estimated look-ahead position reading from the sensors. Using the relative positions of the sensed objects, (together with optionally including where necessary providing assisted piloting, collision avoidance warning, or other assistance”, Paragraph 21) along a coordinate axis in the coordinate space of the map (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34).
Regarding Claim 15, Miksa as modified by Hiromoto teaches the device according to Claim 4, and Miksa further discloses that the processing circuitry is further configured to: rotate the map such that one of the coordinate axes of the coordinate space is the direction along the identified traveling direction by sequentially performing coordinate transformation of the components of the map along the coordinate axis in the coordinate space of the map before being rotated (“providing a digital map database configured to store the absolute geographic location and relative spatial location for a plurality of objects, at least two of which comprise a longitudinally extending roadway and a marker from reality disposed adjacent to the roadway. A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it. An object offset measurement is stored in the digital map database. The object offset is the .
Regarding Claim 16, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the information processing device is within a moving object (“The navigation system 130 can be placed in a vehicle, such as a car, truck, bus, or any other moving vehicle”, Paragraph 16).
Regarding Claim 20, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the direction along the identified traveling direction is a direction within an angular range of ±22.5 degrees or a direction within an angular range of ±10 degrees with respect to the identified traveling direction, or a direction that matches the identified traveling direction (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34).
Regarding Claim 21, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the specified shape area has a size (i.e. the size of the safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision, “A focus generator 164 can be included to determine a search area or region around the vehicle centered approximately on the initial absolute position. During use, an object-based map match is performed to identify the appropriate object or objects within that search area, and the information about those objects can then be retrieved from the digital map”, Paragraph 17, “The search area can be centered on the estimated current position of the an estimated look-ahead position reading from the sensors. Using the relative positions of the sensed objects, (together with optionally one or more of their measured characteristics, e.g. size, height, color, shape, categorization, etc.), the system, in steps 236 and 238, uses object-based map matching ("object matches") to uniquely identify the sensed objects and extract relevant object information”, Paragraph 21, “a search area defined by the estimated accuracy of the map and the current absolute position determination”, Paragraph 24, “A more accurate absolute position can also be used to reduce the search area size for subsequent object-based map matching…The search region size is roughly proportional to the combined error estimates of the absolute coordinates of the map objects and the vehicle's position determination (or the combined error estimates of the relative coordinates of the map objects and the vehicles relative position determination)”, Paragraph 25, also see the dotted line projected trajectory shown in Fig. 10) in response to the target on the map (i.e. this could literally be anything of relevance to the vehicle to at least include: a starting point, a current position, a search area around the vehicle, a future position, a destination point, a POI, an obstacle/other vehicle, a turning point, a potential collision point, etc.).
Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Miksa in view of Hiromoto, further in view of obvious design choice.
Regarding Claim 20, Miksa as modified by Hiromoto teaches the device according to Claim 1, and Miksa further discloses that the direction along the identified traveling direction is a direction within an angular range of ±22.5 degrees or a direction within an angular range of ±10 degrees with respect to the traveling direction, or a direction that matches the identified traveling direction (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the .  However, it is merely a matter of obvious design choice to have the direction along the identified traveling direction be anything other than a direction that matches the traveling direction (for example, a direction within an angular range of ±10 degrees or ±22.5 degrees with respect to the traveling direction), since it has been held that where the general conditions of a claim are disclosed in the prior art, as per Miksa, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additional obvious design choice considerations as to this range may stem from (a) the angular detection ranges of certain environmental detection sensors on board the moveable object that may make collision detection decisions impossible if the angular range is too high, (b) the maximum curvature of the roadway and/or the maximum turning capability of the moveable object, and (c) the change in processing capabilities/required when considering narrower vs. broader angular ranges.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device of Miksa to have the direction along the traveling direction be within any particular angular range with respect to the traveling direction, as is merely a matter of obvious design choice, in order to optimize the workable range of the device according to the specific application design to include the sensors, turning capabilities, trajectory curvature, and/or processing requirements.
Response to Arguments
Applicant's remarks/arguments/amendments filed 15 Apr 21 have been fully considered but they are not fully persuasive.
Firstly, with regards to the previously made 35 USC 101 rejections, Examiner has been persuaded by the amendments made to the independent claims, as previously discussed in the past interview summary forms.  As such, the previously made 35 USC 101 rejections have been withdrawn.
Secondly, with regards to the previously made 35 USC 102/103 prior art rejections, Applicant’s amendments/remarks/arguments have not been found to be persuasive, or they have been rendered moot since they relate to alleged shortcomings of one or more prior art references of record that are no longer being utilized to disclose/teach/suggest/render obvious one or more particular claim limitations.  Applicant’s respectfully submitted arguments initially state that neither Miksa, nor Miksa in combination with the other prior art of record (such as the Song reference), disclose/teach/suggest/render obvious “the concept of performing approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined 
In rebuttal to the initial argument, the Examiner holds that this is in fact taught by the combination of Miksa in view of Hiromoto, wherein the Hiromoto reference is a new prior art reference of record.  As stated above in the new prior art rejection of independent Claim 1, the specified shape area for each route area, based on Miksa, is generally being interpreted to be the safety envelope search area around the vehicle and/or its projected movement path wherein anything within the area is at a relatively higher risk for collision and anything outside the area is at a relatively lower risk for collision.  In other words, the shapes of the roads currently shown on the display are clearly more relevant to collision then more distant roads that are not currently shown on the display.  However, there may be alternative and/or additional “shape areas” of relevance to the user shown on the display that need to be determined and positioned/oriented by the processing circuitry for providing a useful display rendering.  For example, any road shown on the map that is a current and/or future road to be traveled on by the vehicle as it follows the planned route may be viewed as a road with a collision risk, whereas roads that are not to be traveled by the vehicle as it follows the planned route may be interpreted as roads without collision risk, and thus it may be useful to the user to see additional visual guidance on the map at least coinciding with the roads that have the collision risk.  Visual guidance may be in the form of text characters, for example, the name of each of these particularly collision-relevant roads, as is old, well known, and common in the art.  However, if the map/display showing said roads ever rotates (for example, if the map orients itself on the display according to the heading angle of the vehicle, as is old, well known, and common in the art), the processing circuitry may need to compute additional “shape areas” to represent the visual guidance, particularly if it’s text that may appear sideways or upside down depending on the vehicle’s heading angle.  This concept is precisely taught by Hiromoto (see at least Fig. 2C, wherein each shape area is a respective text box for each character in a name relevant to the roads within the movement route that would be shown on the display to a , as is the claim limitation wherein the processing circuitry is further configured to perform approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold (“When the difference between the directions of consecutive characters which are two consecutive characters in the direction of the road is greater than or equal to a threshold value, by the function of the arrangement module 21b, the control part 20 arranges the consecutive characters so as to reduce the difference. When the difference is less than the threshold value, the control part 20 arranges the consecutive characters in a temporary arrangement position”, Paragraph 29).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Miksa so that additional “shape areas” may be approximated for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area that have curvatures equal to or greater than a predetermined threshold, as taught by Hiromoto, so that the user of the display will always see the visual guidance relating to any collision-relevant portions of the route in the proper reading orientation and not covering up the relevant road segments themselves, regardless of the vehicle’s heading.
(“map information 30a includes, for example, link data that identifies a link that connects two nodes, and node data representing the locations of the nodes, etc. The link corresponds to a road section in which the vehicle can travel, and the nodes correspond to intersections which are the end points in a length direction of the link. The node data includes information about the intersections corresponding to the nodes. The link data includes shape interpolation point data representing the location of a shape interpolation point which is set at the center in a width direction of the link, Paragraph 19, “the control part 20 renders a map to be displayed on the touch panel display, based on the map information 30a, and obtains the location and shape of a road included in the map. The location and shape of the road are the location and shape of a polyline that connects nodes and shape interpolation points which are indicated by the map information 30a. FIG. 2A shows an example of a map. In FIG. 2A, a road line R (broken line) representing the location and shape of a road is formed on the map. The road line R is a polyline that connects road points which are points obtained by plotting nodes and shape interpolation points on the map. The road line R may be an approximate curve that approximates the road points”, Paragraphs 23-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Miksa with the modification of the route’s waypoints to include additional interpolation points necessary to enable the accurate rendering of the route within a road network with only a finite amount of data, as is further taught by Hiromoto, in order to better represent one or more roads in the road network with polylines versus spaced apart waypoints, thus leading to a more accurate representation of the route for any user visually looking at their display.

Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663